Title: From George Washington to Colonel Goose Van Schaick, 9 May 1779
From: Washington, George
To: Van Schaick, Goose



Sir
Head Qrs Middle Brook May 9th 1779

On friday, by the favor of General Schuyler, I had the pleasure to receive a Copy of your Letter to him of the 24th Ulto and of the Minutes and proceedings in the expedition against Onondago. You will find my sentiments respecting the enterprize—and the conduct of the whole party in it—expressed in the inclosed Copy of the order issued when I received General Schuyler’s Letter. I am sir with regard & esteem Yr Most Obedt sert
Go: Washington
Is the artillery and rifle corp to march with the Troops?

